DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The previous drawing objection has been obviated by applicant’s amendment to the specification. The previous drawing objection is withdrawn.

Specification
The amendments to the specification were received on 1/13/21. These amendments are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7, 22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215 B1, cited previously and 'Shiber') in view of Pflueger et al. (US 5,304,115, cited previously and hereinafter ‘Pflueger’).
As to claim 1, Shiber discloses a vascular treatment apparatus (Figs. 10-11) comprising: an elongated intraluminal member (agitator shaft 31’ + offset distal-agitator 86) being shaped and of the elongated intraluminal member defining a vein wall disruptor comprising a wire (86 comprising a spiral wire – see Figs. 10-11) having an abrasive outer surface (see para beginning line 40 col. 5; protrusions seen in Fig. 11 providing an abrasive surface), the vein wall disruptor extending from an interior portion of the sheath at an angle when configured in an engaged position (position seen in Fig. 10), the vein wall disruptor being axially offset from the proximal end of the elongated intraluminal member when in the engaged position (Fig. 10, 11 – at least some of the protrusions offset from proximal end of 31’).
Shiber does not expressly recite that the abrasive outer surface extends for at least 1 cm from a distal tip of the wire. The instant disclosure describes the parameter of the length at which the abrasive surface extends from a distal tip of the wire as being merely preferable (see instant paragraphs [0037]-[0039]), and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of how far the abrasive surface extends would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Shiber is silent to the abrasive outer surface comprising a plurality of discontinuous cavities disposed within the abrasive outer surface of the wire. Pflueger teaches an abrasive outer surface comprising a plurality of discontinuous cavities (see embodiments in Figs. 14a and 14c which show grooves 41b and dimples/indentations 42, respectively, each constituting discontinuous cavities) disposed within the abrasive outer surface of a wire (20). It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the protrusions of Shiber for grooves or dimples/indentations as taught by Pflueger such that the abrasive outer surface of Shiber comprises 


    PNG
    media_image1.png
    961
    810
    media_image1.png
    Greyscale
[AltContent: textbox (Distal tip)][AltContent: textbox (92)]As to claim 2, Shiber in view of Pflueger teaches the apparatus according to Claim 1 as described above. Pflueger further teaches wherein the distal tip (88; Figs.10-11, including last segment of 90) is hemispheric in shape (shown in annotated Fig. 11 below).

As to claim 4, Shiber in view of Pflueger teaches the apparatus according to Claim 2 as described above. Shiber further teaches wherein the distal tip (88 plus last segment of 90 as shown in annotated Fig. 11 above) further comprises an abrasive surface (protrusions shown as black dots on surface, 92 – the examiner notes that replacing these protrusions with grooves or dimples/indentations as described in the rejection of claim 1 would still result in the annotated distal tip comprising an abrasive surface).
As to claim 5, Shiber in view of Pflueger teaches the apparatus according to Claim 1 as described above. Shiber/Pflueger do not expressly recite wherein the plurality of discontinuous cavities are configured to retain tissue from an interior wall of the blood vessel when the vein wall disruptor is operably engaged to damage the interior wall of the blood A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary  and completely  submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)". In this case, the structure of Shiber as modified by Pflueger does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device. See also Pflueger's line 65 col. 12 through line 30 col. 13 which teaches the plurality of discontinuous cavities enhancing fragmentation and ablation of lesions or occluding matter.
As to claim 6, Shiber in view of Pflueger teaches the apparatus according to Claim 1 as described above. Shiber additionally teaches wherein the distal end (86) of the elongated intraluminal member comprises a curved segment (see annotated Fig. 11 below).

    PNG
    media_image3.png
    520
    623
    media_image3.png
    Greyscale

As to claim 7, Shiber in view of Pflueger teaches the apparatus according to Claim 6 as described above. Shiber additionally teaches wherein the distal end (86) of the elongated intraluminal member comprises a straight segment distal to the curved segment (see annotated Fig. 11 directly above).

As to claim 22, Shiber discloses a vascular treatment apparatus (Figs. 10-11) comprising: an elongated intraluminal member (agitator shaft 31’ + offset distal-agitator 86) being shaped and dimensioned for passage through a blood vessel of a subject (see abstract, paragraphs beginning line 19 col. 1, line 29 col. 5), the elongated intraluminal member being housed in a sheath (tube 12 + sleeve 21) when configured in a non-engaged position (see Fig. 9 which shows a similar embodiment having its distal-agitator pulled into tube 12 – the examiner is interpreting a non-engaged position to constitute a similar positioning of the embodiment of Fig. 10), the elongated intraluminal member comprising a proximal end (end attached to output shaft 17’), a distal end (86), and a vein wall disruptor, the vein wall disruptor 
    PNG
    media_image1.png
    961
    810
    media_image1.png
    Greyscale
[AltContent: textbox (Distal tip)][AltContent: textbox (92)]the proximal end), and the wire comprising a distal tip (see annotated Fig. 11 below).

Shiber is silent to the wire comprising a plurality of holes. Pflueger teaches how a plurality of holes (dimples or indentations 42) can be used to enhance fragmentation and ablation of a lesion or occluding matter (see line 66 col. 12 through line 30 col. 13). Pflueger also teaches how “the configuration of the distal head 22 may be altered by the formation of one or more surface disruptions such as grooves, dimples, depressions, indentations, ridges, roughened areas or raised areas of the outer surface…. The formation of surface disruptions such as grooves 41a, 41b or 41c, dimples 42, indentations, ridges, roughened areas, raised areas, bumps or ribs formed in or on the outer surface of the distal head will, depending on the specific spacing and/or configuration of such surface disruptions(s), serve to enhance the fragmentation and ablation of the lesion or occluding matter” (see line 66 col. 12 through line 30 col. 13). It would have been obvious to one having ordinary skill in the art at the time of invention to modify Shiber such that the wire further comprises a plurality of holes (in the form of dimples or indentations). One would have been motivated to do so as Pflueger teaches how using holes in combination with other types of surface disruptions can enhance fragmentation and ablation of a lesion or occluding matter (see line 66 col. 12 through line 30 col. 13 of Pflueger).
Shiber/Pflueger does not expressly recite that the plurality of holes extends along the surface for at least 1 cm from the distal tip of the wire. The instant disclosure describes the parameter of the length at which the plurality of holes extends from a distal tip of the wire as being merely preferable (see instant paragraphs [0037]-[0039]), and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of how far the plurality of holes extends would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 24, Shiber in view of Pflueger teaches the apparatus according to Claim 22 as described above. Shiber additionally teaches the distal tip comprising a circumference defining a scraping edge (rounded surface of 88 being interpreted as a “scraping edge”), the circumference being greater in size than the circumference of each protrusion (i.e. black circle) in the plurality of protrusions (see Fig. 11).



Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber in view of Pflueger as applied to claim 1 above, and further in view of Nordgren et al. (US 5,632,755, cited previously and hereinafter 'Nordgren').
As to claim 3, Shiber in view of Pflueger teaches the apparatus according to Claim 1 as described above, but is silent to wherein the distal tip is pointed in shape.
Nordgren teaches that it is known to have a distal end (604) of an elongated intraluminal member (30) comprising a distal tip (602) being pointed in shape for the purpose of cutting and removing tissue from a blood vessel (see Figs. 10, 10A, Col 15, Ins 21-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal tip of the elongated intraluminal member 86/31' of Shiber/Pflueger to comprise a distal tip being pointed in shape as taught by Nordgren for the purpose of cutting and removing tissue (see Figs. 10, 10A, Col 15, Ins 21-25 of Nordgren).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber in view of Pflueger as applied to claim 1 above, and further in view of Tal (US Publication 2005/0055040 A1, cited previously).
As to claim 8, Shiber in view of Pflueger teaches the apparatus of claim 1 as described above, but is silent to a source of sclerosant; and a fluid channel between the source of sclerosant and the distal end of the elongated intraluminal member.
Tai teaches a vascular treatment apparatus comprising: a source of sclerosant (paragraph 0067-0068); and a fluid channel between the source of sclerosant and the distal end (18) of the elongated intraluminal member (see para 0067-0068). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the source of sclerosant with the vascular treatment apparatus of Shiber/Pflueger as well as a fluid channel between the source of sclerosant and the distal end of the elongated intraluminal member, since Tal teaches the delivery of sclerosant as an additional treatment for the vessels (paragraphs 0011, 0048, and 0067-0068 of Tal).


Claims 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber in view of Pflueger, and further in view of Stevens (US 5,116,350).
As to claim 9, Shiber discloses a vascular treatment apparatus (Figs. 10-11) comprising: an elongated intraluminal member (agitator shaft 31’ + offset distal-agitator 86) being shaped and dimensioned for passage through a blood vessel of a subject (see abstract, paragraphs beginning line 19 col. 1, line 29 col. 5), the elongated intraluminal member being housed in a sheath (tube 12 + sleeve 21) when configured in a non-engaged position (see Fig. 9 which shows a similar embodiment having its distal-agitator pulled into tube 12 – the examiner is interpreting a non-engaged position to constitute a similar positioning of the embodiment of Fig. 10), the elongated intraluminal member extending between a proximal end (end attached to output shaft 17’) and a distal end (86); and a vein wall disruptor disposed on the distal end of the elongated intraluminal member, the vein wall disruptor comprising a wire (86 comprising a spiral wire – see Figs. 10-11), the vein wall disruptor extending from an interior portion of the sheath at an angle when configured in an engaged position (position seen in Fig. 10), the vein wall disruptor being axially offset from the proximal end of the elongated intraluminal member when in the engaged position (Fig. 10, 11 – at least some of the protrusions offset from proximal end of 31’).
Shiber is silent to the vein wall disruptor comprising a plurality of cavities disposed within the surface of the wire. Pflueger teaches an abrasive outer surface comprising a plurality of cavities (see embodiments in Figs. 14a and 14c which show grooves 41b and dimples/indentations 42, respectively, each constituting discontinuous cavities) disposed within the abrasive outer surface of a wire (20). It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the protrusions of Shiber for grooves or dimples/indentations as taught by Pflueger such that the abrasive outer surface of Shiber comprises a plurality of cavities disposed within the abrasive outer surface of the wire. One would have been motivated to do so as Pflueger teaches its grooves and dimples/indentations as a suitable alternative means of providing an abrasive surface (see line 65 col. 12 through line 30 col. 13 of Pflueger).
Shiber/Pflueger are not explicit to the plurality of cavities extending along the surface for at least 1 cm from a distal tip of the wire. The instant disclosure describes the parameter of the length at 
Shiber/Pflueger is silent to the vein wall disruptor comprising a first vane extending from a surface of the wire. Stevens teaches vanes used to cause abrasion in a blood vessel obstruction (see para beginning line 12 col. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shiber/Pflueger and include a first vane extending from a surface of the wire. One would have been motivated to do so in order to provide a means for abrading and/or cutting obstructions on the wire (see para beginning line 12 col. 6 of Stevens).

As to claim 20, Shiber in view of Pflueger and Stevens teaches the vascular treatment apparatus of claim 9 as described above. While Shiber is silent to the limitations of claim 20, Stevens further teaches wherein its disruptor further comprises a second vane (see Fig. 10 showing a plurality of vanes 172) extending from a surface of the wire (40), wherein the first vane extends in a first direction and the second vane extends in a second direction that is opposite the first direction (see Fig. 10, para beginning line 12 col. 6 of Stevens). It would have been further obvious to one having ordinary skill in the art to further modify Shiber/Pflueger such that the vein wall disruptor further comprises a second vane extending from the surface of the wire, wherein the first vane extends in a first direction and the second vane extends in a second direction that is opposite the first direction. One would have been motivated to do so in order to provide the capability of abrading/cutting an obstruction around the entire wire (see Fig. 10, para beginning line 12 col. 6 of Stevens).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber in view of Pflueger and Stevens as applied to claim 9 above, and further in view of Tal.

Tai teaches a vascular treatment apparatus comprising: a source of sclerosant (paragraph 0067-0068); and a fluid channel between the source of sclerosant and the distal end (18) of the elongated intraluminal member (see para 0067-0068). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the source of sclerosant with the vascular treatment apparatus of Shiber/Pflueger/Stevens as well as a fluid channel between the source of sclerosant and the distal end of the elongated intraluminal member, since Tal teaches the delivery of sclerosant as an additional treatment for the vessels (paragraphs 0011, 0048, and 0067-0068 of Tal).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, while Shiber in view of Pflueger and Stevens teaches the vascular treatment apparatus of claim 20 as described above, Shiber/Pflueger/Stevens is silent to wherein each of the first vane and the second vane comprises a scraping surface configured to damage an inner wall of the blood vessel. Stevens teaches that its vanes are meant for causing abrasion and/or cutting of obstructions within a blood vessel, but does not mention any specific abrasion with regard to an inner wall of the blood vessel itself. Therefore the examiner does not believe it can be said with certainty that the vanes of Stevens would be configured as required by the claim.

Response to Arguments
Applicant’s arguments with regard to the previous prior art rejections have been considered but are not persuasive.

For example, the Office Action acknowledges that Shiber is “silent to the abrasive outer surface comprising a plurality of discontinuous cavities disposed within the abrasive outer surface of the wire.” (See Office Action at pg. 5.) Notwithstanding, the Office Action asserts it would have been obvious to arrive at the claimed apparatus in view of the added teachings of Pflueger. Applicant disagrees.
Pflueger is directed at an ultrasonic angioplasty device comprising an elongate ultrasound transmission member having a proximal end attachable to an ultrasound generating device and a bulbous distal head or probe formed on the distal end thereof for effecting ablative treatment of an occluding lesion. (See Pflueger at Abstract.) Pflueger further teaches that the distal head may include surface disruptions in the form of dimples or indentations. (See Pflueger at col. 13, Ins 18-21.) However, these surface disruptions are limited to the distal head. In contrast, the claimed abrasive outer surface extends for at least 1 cm from a distal tip of the wire. Accordingly, one of ordinary skill in the art would not have arrived at the claimed apparatus in view of the teachings of Shiber and Pflueger.

The Pflueger reference was/is not the primary reference being used in the rejection. The Shiber reference already teaches an abrasive outer surface that extends proximally from a distal tip of its wire (see Fig. 11 of Shiber). The Pflueger reference was cited to add to and/or replace the abrasive features of Pflueger (which are already located proximally of the distal tip). 
With regard to:
The remaining cited references also fail to remedy the teachings of Shiber and Pflueger. Indeed, none of the remaining references teach or disclose a vascular treatment apparatus comprising, inter alia, “a vein wall disruptor comprising a wire having an abrasive outer surface comprising a plurality of discontinuous cavities disposed within the abrasive outer surface of the wire, the abrasive outer surface extending for at least 1 cm from a distal tip of the wire,” as recited in amended claim 1. Accordingly, for at least these reasons, one of ordinary skill in the art would not have arrived at the claimed vascular treatment apparatus based on the teachings of the cited references. Thus, in view of the foregoing, Applicant respectfully submits that amended claim 1 is not disclosed or rendered obvious by any of the cited references, and requests that the rejection of claim 1 under 35 U.S.C. § 103 be withdrawn.

The examiner disagrees, since as noted in the above rejections, the instant disclosure describes the parameter of the length at which the abrasive surface extends from a distal tip of the wire as being merely preferable (see instant paragraphs [0037]-[0039]), and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of how far the abrasive surface extends would be dependent on the actual application of the system and, thus would be a design choice based on the actual application
The remaining arguments are similar/identical to the arguments noted above, and thus the examiner believes the rejections should be maintained at this time based on the responses and/or rejections given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783